We discern in chapter 279 of the laws of 1931 (P.L. 1931 p.704), which, inter alia, amended section 23 (f) of the Workmen's Compensation act (P.L. 1911 p. 134; P.L. 1919 pp. 201,211), a legislative purpose to grant to the employer's insurer the right of reimbursement for compensation paid to the injured employe, under the provisions of the Compensation act, where a third party is liable for the injuries so suffered by the employe, and recovery from the tort feasor is effected. It results that the decree should be affirmed.
Decree affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — DONGES, J. 1.